Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148440                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 148440
                                                                   COA: 317904
                                                                   Kent CC: 10-011177-FH
  RYAN MICHAEL BYLSMA,
           Defendant-Appellant.

  _________________________________________/

          By order of June 11, 2014, the application for leave to appeal the November 12,
  2013 order of the Court of Appeals was held in abeyance pending the decision in People
  v Hartwick (Docket No. 148444) and People v Tuttle (Docket No. 148971). On order of
  the Court, the case having been decided on July 27, 2015, 498 Mich. 192 (2015), the
  application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on
  leave granted, of whether the defendant, who possessed, cultivated, manufactured, or
  delivered marijuana to a patient or caregiver to whom he was not connected through the
  registration process of the Michigan Medical Marihuana Act (MMMA), MCL 333.26421
  et seq., “may assert the medical purpose for using marihuana in a motion to dismiss, and
  the charges shall be dismissed following an evidentiary hearing where the person shows
  the elements listed in subsection (a).” MCL 333.26428(b). Cf., State v McQueen, 493
Mich. 135, 156 ns 59 & 60 (2013). In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining question presented should be reviewed
  by this Court.

         We further ORDER that this case be argued and submitted to the Court of Appeals
  together with the case of People v Overholt (Docket No. 149795), which we remanded to
  the Court of Appeals for consideration as on leave granted by order of the same date, at
  such future session of the Court of Appeals as both cases are ready for submission.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2015
           p1116
                                                                              Clerk